                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

EMMA LASHEL SELDON                          §
                                            §
v.                                          §    CIVIL ACTION NO. 5:18CV1- RWS-CMC
                                            §
COMMISSIONER                                §
OF SOCIAL SECURITY                          §


               ORDER ADOPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. The Report of the Magistrate

Judge which contains her proposed findings of fact and recommendations for the disposition of such

action has been presented for consideration. Docket No. 14. No objections to the Report and

Recommendation were filed. Thus, any aggrieved party is not entitled to de novo review by the

district court of the proposed findings and recommendations of the Magistrate Judge.

       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge. There being no grounds of plain error or manifest injustice, the Court hereby

adopts the Report of the United States Magistrate Judge as the findings and conclusions of this

Court. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district

court to give to the magistrate’s proposed findings of fact and recommendations ‘such weight as

[their] merit commands and the sound discretion of the judge warrants’ ”) (quoting Mathews v.

Weber, 23 U.S. 261, 275 (1976)). Accordingly, it is hereby

       ORDERED that Plaintiff’s above-entitled Social Security action is hereby REVERSED

AND REMANDED. It is further
    ORDERED that all motions not previously ruled on are DENIED and the referral order is

VACATED.

     SIGNED this 19th day of December, 2018.



                                                    ____________________________________
                                                    ROBERT W. SCHROEDER III
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
